93 S.E.2d 89 (1956)
244 N.C. 283
Helen Reaves LAMBERT, Administratrix of the Estate of Evan Thomas Thompson, Deceased,
v.
William B. BLAND, Jr.
No. 739.
Supreme Court of North Carolina.
June 6, 1956.
Barber & Thompson, Pittsboro, for appellee.
Benjamin D. Haines, Jordan & Wright, Greensboro, for appellant.
*90 PER CURIAM.
The defendant's counsel in his oral argument informed the Court that the defendant does not want a new trial. The appellant insists, however, that plaintiff's intestate was guilty of contributory negligence as a matter of law, and that there is no evidence to support the verdict on the issue of last clear chance.
We concede this is a borderline case. However, when the plaintiff's evidence is considered in the light most favorable to her, as it must be on a motion for nonsuit, we have concluded it was sufficient to carry the case to the jury on the challenged issue. Therefore, the result of the trial below will be upheld.
No error.